LEARNED HAND, District Judge
(after stating the facts as above). [1,2] There can be no doubt of the power and duty of this court to reassess the tax in case objection is made, regardless of its original assessment by the proper state authority. New Jersey v. Anderson, 203 U. S. 483, 493, 494, 27 Sup. Ct. 137, 51 L. Ed. 284. Such reconsideration must be upon evidence in this court going directly to the merits. It hardly needs argument to show that the process of making clothes out of cloth is manufacture in the most literal sense of the term, or that to the extent to which the stock was employed in that process the corporation should have been exempt. We have no evidence, however, of the. proportion of the two, except that quoted, from which it appears without dispute that more than half had been employed in manufacturing. How much more; than half it is impossible to say, but to the extent of one-half the estate is entitled to exemption. The tax will therefore be liquidated at the sum of $84.75, ■and the claim will be allowed at that amount.
Order reversed; claim allowed for $84.75.